REASONS FOR ALLOWANCE
Claims 1-4 and 17-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  As per independent claims 1 and 4, Applicant has properly amended the claims to overcome the applied prior art. While Burns et al. teaches the controller configured to control the power converter to convert the first DC voltage to a first output DC voltage to charge the first DC energy source, they fail to also teach the controller being configured to control the power converter to convert the second DC voltage to a second output DC voltage to charge the second DC energy source. Given the structural arrangement of Burns et al. (see Fig. 4), one could not modify the system to perform these combined functions without substantial rearrangement that would require fundamentally altering the intended functionality of the system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARC E NORMAN/Primary Examiner, Art Unit 3763